Citation Nr: 9919274	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether service connection is warranted for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1959 to January 
1972.

The veteran filed a claim in September 1981 for service 
connection for hearing loss.  By rating decision in November 
1981, service connection for hearing loss was denied.  The 
veteran was notified of that decision by letter in December 
1981.  The veteran failed to file a timely appeal and the 
November 1981 decision became final.  In January 1994, the 
veteran filed a claim for entitlement to service connection 
for disabilities to include hearing loss and he submitted 
additional evidence in support thereof.  

This appeal arises from an October 1994 rating decision of 
the Roanoke, Virginia Regional Office (RO) that determined 
that new and material evidence sufficient to reopen the claim 
had not been submitted.  The veteran was notified of that 
decision by letter in November 1994.  A Notice of 
Disagreement was filed in October 1995 with a request for a 
hearing at the regional office before a local hearing 
officer.  A Statement of the Case was issued in November 
1995.  A substantive appeal (VA Form 9) was filed in December 
1995.  On the form, the veteran indicated that he did not 
want a hearing before the Board, and that he wanted the 
decision to be made based on the evidence currently of 
record.  In July 1997, the RO wrote the veteran inquiring as 
to whether he still wanted a hearing before the Regional 
Office.  A response was not received.  In a Supplemental 
Statement of the Case issued in March 1999, the veteran's 
claim for service connection for bilateral hearing loss was 
denied on a de novo basis.

This case was remanded in June 1998 for additional 
development.  The case was thereafter returned to the Board.

In this case, the RO recognized that there had been a prior 
final denial of the claim.  However, it appears that in a 
March 1999 Supplemental Statement of the Case the RO 
considered the evidence submitted on behalf of the request to 
reopen the claim to be new and material.  Therefore, the 
claim was handled on a de novo basis.  As the Board is 
required to make an independent determination of whether the 
evidence is new and material, the issue to be considered will 
be that appearing on the title page of this decision. 


FINDINGS OF FACT

1.  By a rating action dated in November 1981, the RO denied 
service connection for a bilateral hearing loss.  The veteran 
was notified of that decision in December 1981.

2.  The veteran did not timely appeal that determination, and 
it became final.

3. The additional evidence submitted in connection with the 
claim to reopen is more than merely cumulative and is so 
significant that it must be considered in order to decide the 
merits of the claim.

4.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is plausible, and the VA has 
complied with the duty to assist.

5.  The veteran's current bilateral hearing loss was first 
manifest many years after service and is unrelated to 
service. 


CONCLUSIONS OF LAW

1.  The November 1981 decision of the regional office that 
denied service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302 (1998).

2.  Evidence received since the November 1981 rating decision 
that denied entitlement to service connection for bilateral 
hearing loss is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1998).

3.  The veteran's bilateral hearing loss was not incurred in 
service on a direct or presumptive basis.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD 214 for his period of service from December 
1959 to September 1962 shows that the veteran's occupational 
specialty was medical specialist.  Awards and decorations 
received include SS (rifle).

The veteran's DD 214 for his period of service from September 
1962 to June 1966 shows that the veteran served in the 
infantry division as a medical specialist.  Awards and 
decorations received include National Defense Service Medal, 
Good Conduct Medal, and Expert (Pistol Cal .45).

The veteran's DD 214 for his period of service from June 1966 
to January 1972 indicates that he was in the infantry 
division as a medical specialist.  Awards and decorations 
received were National Defense Service Medal, Vietnam Service 
Medal, Good Conduct Medal (1st Award), Good Conduct Medal (2nd 
Award), Combat Medical Badge, Driver Badge, and Expert M-16.

On a service enlistment examination in December 1959, no 
history of ear trouble was reported.  On examination, the 
veteran's ears were clinically evaluated as normal.  The 
veteran's bilateral hearing was 15/15 whispered voice and 
15/15 spoken voice.  

On a reenlistment examination in August 1962, no history of 
ear trouble was reported.  On examination, the veteran's ears 
were clinically evaluated as normal.  The veteran's bilateral 
hearing was 15/15 whispered voice and 15/15 spoken voice.

On a Class III Flight examination in March 1971, no history 
of hearing loss was reported.  On examination the veteran's 
ears were clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
0
-5
LEFT
-10
-5
0
-5
-10

On a separation examination in December 1971, no history of 
hearing loss was reported.  On examination, the veteran's 
ears were clinically evaluated as normal.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
-5
5
LEFT
-10
-5
0
-5
-10


In September 1981, the veteran filed a claim for service 
connection for hearing loss.

By rating action of November 1981, service connection for 
hearing loss was denied.  The RO determined that hearing loss 
was not shown by the evidence of record.  The veteran was 
notified of this decision in December 1981.  

Evidence received subsequent to the November 1981 rating 
action includes the following: 

In January 1994, the veteran filed a request to reopen his 
claim for service connection for hearing loss.

VA outpatient records from January 1994 show that the veteran 
reported hearing loss since 1967, during military service.  
He was requesting a hearing aid.  The assessment included 
hearing loss.  

On the audiological evaluation in January 1994, the veteran 
reported significant history of acoustic trauma to the left 
ear in Vietnam.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
55
LEFT
15
20
30
80
85

The veteran had mild high frequency sensorineural hearing 
loss of the right ear and moderate severe high frequency 
sensorineural hearing loss of the left ear.

On a VA general medical examination in April 1994, the 
veteran was examined for hearing loss.  He claimed that his 
hearing was normal before service and that it was damaged in 
service.  The veteran showed the examiner a letter written to 
R. L. Sowell (the VA adjudication officer) stating the damage 
due to a muzzle burst from an 8 inch howitzer in Vietnam due 
to a mortar round.  A review of systems showed that the 
veteran wore a hearing aid in his left ear.  The diagnoses 
included subjective complaint of hearing loss due to a muzzle 
burst and mortar round; the veteran wore a hearing aid in the 
left ear.

Received in July 1994 were March 1993 records from Charles 
Phillips, M.D. pertaining to treatment of disabilities not in 
issue.

Additionally received in July 1994 were June 1983 records 
from Jack B. Davis, M.D., that indicate that the veteran was 
hospitalized for increasing stress and pressure and suicidal 
thoughts.  On examination, the veteran had slight hearing 
loss to spoken voice.  

By rating action in October 1994, the RO informed the veteran 
that new and material evidence had not been submitted to 
reopen his claim for service connection for hearing loss.  
The current appeal to the Board arises from this decision.

Received in August 1994 was a July 1991 insurance report from 
Dr. Phillips that shows that the veteran was treated for 
disabilities not in issue.

Additionally received in August 1994 was a March 1993 
exercise evaluation from the Non-Invasive Cardiac Diagnostic 
Center.

Received in August 1994 were November 1993 and December 1993 
records from Alamance Memorial Hospital, Inc. pertaining to 
treatment of heart and lung complaints.  

In an August 1994 letter to the RO, received in August 1994, 
Dr. Phillips indicated that the veteran had been treated by 
him primarily for hypertension for several years.  The 
veteran had complained of being hard of hearing and stated 
that he was trying to get some help in obtaining a hearing 
aide.  It was the understanding of Dr. Phillips that the 
veteran had hearing loss during his 10 years in the military.

On a VA audio examination in July 1997, it was noted that the 
claims file was not available.  The veteran reported 
bilateral high frequency hearing loss.  He attributed this 
hearing loss to exposure to noise while he was in the 
military.  He related some experiences where he was exposed 
to excessive sound.  The first experience was in 1961 or 1962 
when he was standing approximately 50 feet behind an 8 inch 
Howitzer.  The veteran indicated that there was a muzzle 
blast which created a concussion throwing the veteran and 
another individual into a nearby jeep.  The second incident 
occurred in 1968 in Vietnam when a mortar landed within close 
range of the veteran.  He reported that his ears rang for a 
couple of days.  The veteran indicated that his military 
records should include serial audiological examinations which 
were conducted to maintain him on flight status.  The 
veteran's history was negative for ear infection, drainage, 
or surgery.  The veteran indicated that he had no ear pain.  
He denied tinnitus and vertigo.  His civilian work had 
continued to expose him to high levels of noise.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
35
55
LEFT
10
10
25
45
60

The right ear revealed hearing acuity that was within the 
normal limits through 2000 Hz, with a mild sensorineural 
hearing loss at 3000 Hz, moderate at 4000 Hz.  The left ear 
revealed hearing acuity that was within the normal limits 
through 2000 Hz, with a moderate to moderately severe 
sensorineural hearing loss at 3000 Hz and 4000 Hz.  The 
diagnoses included history of hearing loss due to muzzle 
burst and motor [sic] round.  The veteran did wear a hearing 
aid.

A notation from the National Personnel Records Center from 
December 1997 shows that there were no records of the veteran 
from 1963 from Tripler General Hospital in Hawaii.  This was 
pursuant to a request for records for the veteran from 1962 
to 1963 for treatment for hearing impairment and bleeding and 
ringing in the ears.  

In a notation, the VA examiner who performed the July 1997 
examination of the veteran, indicated that in July 1997, she 
examined the veteran and diagnosed him with a hearing loss 
due to muzzle burst and mortar round.  This was based on the 
veteran's history.  In review of the C-file, it showed that 
the veteran had normal hearing in March 1971.  The examiner 
spoke to the audiologist and they were in agreement that it 
was more likely than not that no damage had been done to 
hearing at the time of discharge.


II.  Analysis

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1998).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
Current caselaw provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet App 203 (1999) (en banc).  

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above.  
Consideration of whether the RO relied on the Hodge case is 
unnecessary as the RO ruled that new and material evidence 
had been submitted to reopen the veteran's claim.  Thus, even 
if the RO relied on the Hodge case, the veteran was not 
prejudiced by such consideration.

The additional evidence submitted since the November 1981 RO 
decision includes an opinion by a VA examiner in July 1997 as 
follows:  "History of hearing loss due to muzzle burst and 
mortar round."  This is evidence which is neither cumulative 
nor redundant and is so significant that it must be 
considered in order to decide fairly the merits of the claim.  
See 38 C.F.R. § 3.156.  This statement therefore constitutes 
new and material evidence and the veteran's claim is 
reopened.  In this regard, it is recognized that the above 
opinion is ambiguous as to whether the examiner is rendering 
an opinion of a nexus between hearing loss and noise exposure 
in the service or whether this notation merely related a 
history provided by the veteran.  This ambiguity will be 
resolved in favor of the veteran for purposes of determining 
well groundedness.

As the first step in the three-step analysis has been met, it 
must next be determined whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  To sustain a 
well-grounded claim, the claimant must provide evidence 
demonstrating that the claim is plausible; mere allegation is 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
The determination of whether a claim is well grounded is 
legal in nature.  King v. Brown, 5 Vet. App. 19 (1993).  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well grounded, 
a claim must be accompanied by supportive evidence, and such 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Under applicable criteria, service connection will be granted 
if the evidence shows that hearing loss was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if preexisting such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and high frequency hearing 
loss becomes manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West l991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).
 
In this case, the statement of the VA examiner in July 1997 
constitutes plausible competent medical evidence to support 
the veteran's claim that current hearing loss was incurred in 
service.  Accordingly, the Board finds that the veteran's 
claim is well grounded.

Prior to reaching the third prong of inquiry, the Board notes 
that the reopening of the veteran's claim raises a due 
process issue which was addressed by the Court in Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Pursuant to Bernard, the 
Board must consider whether addressing the veteran's claim on 
a de novo basis would cause prejudice to the veteran if it 
was not so considered by the RO.  As the RO has considered 
the veteran's claim on a de novo basis in the March 1999 
Supplemental Statement of the Case, any potential prejudice 
to the veteran precipitated by the reopening of this claim 
will be rendered moot.

The Board is also satisfied that all relevant evidence has 
been properly developed, and that no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). 

The statement from the VA examiner in July 1997, while 
ambiguous, was sufficient to provide a basis to conclude that 
new and material evidence had been provided to reopen the 
claim and to well-ground the claim.  However, it was not 
entirely clear from the statement whether it was based on 
history or whether it was an opinion concerning etiology.  To 
address this matter, the case was Remanded for clarification 
of the opinion.  An addendum to the July 1997 examination 
report was secured.  Therein, the examiner indicated that a 
review of the claims file showed that the veteran had normal 
hearing in March 1971.  (It is noted that the claims folder 
had not been available for the examiner's review in July 
1997.)  The examiner spoke to the audiologist and they were 
in agreement that it was more likely than not that no damage 
had been done to hearing at the time of discharge.  The 
examiner indicated that the previous diagnosis of hearing 
loss due to muzzle burst and mortar round was based on the 
veteran's history.  There is no evidence to contradict this 
opinion.  While Dr. Phillips indicated that the veteran 
complained of being hard of hearing and that the physician 
"understood" that the veteran had hearing loss during his 
10 years in the military, this obviously is a repetition of a 
medical history presented by the veteran and not a nexus 
opinion that hearing loss was present in service based on the 
medical expertise of the physician.

Further, where a claim for service connection is brought by a 
veteran who engaged in combat, the Board must apply 38 
U.S.C.A. § 1154 (West 1991), which provides that satisfactory 
lay or other evidence that a disease or an injury was 
incurred in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154 (West 1991).  In other words, 
these provisions relax the evidentiary requirements for 
determining what happened in service.  In this case, a 
decision of whether the veteran engaged in combat does not 
need to be reached as the provisions of 38 U.S.C.A. § 1154 
are limited to the question of whether a particular disease 
or injury occurred in service, that is, what happened then, 
and not with the question of either current disability or 
nexus to service, both of which require competent medical 
evidence.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  
In other words, these provisions only relax the evidentiary 
requirements for determining what happened in service.  The 
provisions do not establish service connection for a combat 
veteran.  The veteran must still present competent evidence 
of a current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

As such, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

